ORDER
Per Curiam
On November 14, 1977, at the hour of 1:30 p.m., in cause No. A-CV-14-77, the case of Mike v. Mike, Louis Denetsosie was the Counsel of Record, and when the case was called, all parties appeared except Mr. Denetsosie, who had been duly notified of the hearing. He was summarily held in contempt of court for failing to appear and was sentenced to 30 days in jail, with the alternative of paying a fine of $180.00.
In addition to the fine and sentence, the Court issued forthwith an Order to Show Cause why Defendant should not be suspended from practicing law before the Navajo Courts. Subsequently, he filed a motion for reconsideration of the contempt judgment.
For the sake of convenience for all parties, both of the aforementioned matters were heard on the 9th day of Deeemaber, 1977.
The Court finds that:
*2711. It has jurisdiction of the subject matter and over the parties.
2. The reasons stated by the Defendant to justify his absence on November 14, 1977, are not such that would have prevented his appearing- in Court.
3. Respondent faded to Show Cause why he should not be suspended from the practice of law before our Courts.
IT IS THEREFORE ORDERED that Louis Denetsosie, having faded to Show Cause, be suspended from the practice of law before the Courts of the Navajo Nation for a period not to exceed 15 days from December 12, 1977. Should Louis Denetsosie fde a written apology to this Court, the imposition of the 15 day suspension will not be imposed.
IT IS FURTHER ORDERED the motion for consideration of the contempt order is DENIED.
SO ORDERED.
This 23rd day of January, 1978.
*272/s/ Charley John Acting Chief Justice Of The Navajo Nation
/s/ Homer Bluehouse, Associate Justice
/s/ Robert Walters, Associate Justice